Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This written action is responding to Applicant’s Representative (Applicant’s) communication dated 11/04/2021. 

3.	Claims 1-22 are pending in the present application.

4.	Page 13 of Applicant argument line 4 “… Arakawa does not disclose, "Wherein the symmetric wrapping key is stored in a model specific register of the processor" as recited in claim 1”, Why Arakawa cited in your Applicant remark section? Proper correction is required. 

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 01/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
7.	Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 

A.	Applicant argue that “… Lindemann does not disclose the technical characteristics of reservations station throughout the article. Lindemann does 

In response to the above argument, Examiner respectfully disagree, Lindemann discloses about symmetric wrapping key (WK), for instance, Applicant’s attention respectfully directed to fig. 67 depicted, all keys stored in secure storage 3725 of client device 3900 may be securely migrated into a the secure storage 3726 of client device 3901, the key synchronization logic 6720 decrypts the block using its private WKEK 6703 and then unwraps the data using the symmetric wrapping key (WK) 6704. 

B.	Applicant argue that “… Lindemann does not disclose the technical 
features "the processor executes an encryption and decryption instruction in a 
hardware-acceleration instruction-set" as recited in claim 1. ..” . 

In response to the above argument, the authenticator supports another API function to retrieve a sync-pull-request (given a Nonce value retrieved from the cloud service) from an authenticator. The authenticator will return the sync 

C.	Applicant argue that “… Figure 1 that the hardware resource 102 is under the virtualization layer. Hardware resource 102 includes compute, network and storage. The full text of Singhal only mentions hardware-acceleration once. In addition, Singhal states that using hardware-acceleration to process tasks would be costly both in terms of CPU and latency. Singhal does not disclose the hardware-acceleration instruction-set, nor does it clearly disclose that the processor executes an encryption/decryption instruction in a hardware encryption/decryption instruction set. Accordingly, Singhal does not disclose the technical features "the processor executes an encryption and decryption instruction in a hardware-acceleration instruction-set," as recited in claim 1….”. 

abstract, 0006 and as claimed in claim1 of Singhal, discloses a processor and a memory device coupled to the processor in communication with the one or more network-connected devices and in communication with the data model. The memory device contains a set of instructions that, when executed by the processor, cause the processor to analyze the plurality of virtual network functions to automatically identify one or more service chains. The set of instructions that, when executed by the processor, further cause the processor to automatically determine, using the data model, performance behavior characteristics of each element for each of the identified service chains and to automatically generate an alarm, in response to determining that the performance behavior characteristics of one or more elements of at least one of the identified one or more service chains does not meet a predefined set of the performance behavior characteristics, for example and furthermore fig. 1 of Singhal and furthermore para. 0030 of Singhal, discloses “… a "programmable network" (e.g., SDI, NFV). Service assurances depend on the availability of hardware resources 102 to handle increased customer usage. As concerns over security and storage usage grow so too does the demand for the processing power to handle compute-intensive security operations (e.g., authentication, and data encryption/decryption). Securing and storing data is compute-intensive, so much so that specialize hardware-acceleration is used frequently to handle (or offload) tasks that if done on general purpose CPUs would be costly both in terms of CPU and latency.”, for example. 

D.	 Applicant argue that “… Lindemann and Singhal do not disclose the technical features "the symmetric wrapping key is stored in a model specific register of the processor" and "the processor executes an encryption and decryption instruction in a hardware-acceleration instruction-set," as recited in claim 1…”. 

In response to the above argument, Examiner respectfully directed Applicant’s attention to the above Examiner responses.  


Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann (US Pub. No. US 2018/0191695 A1) in view of Singhal et al. (US Pub. No. 2018/0069749 A1, hereinafter refer as to Singhal). 

Lindemann provides the key synchronization logic decrypts the block using its private WKEK  and then unwraps the data using the symmetric wrapping key (WK). 

Singhal provides security and storage usage grow and the demand for the processing power to handle compute-intensive security operations (e.g., authentication, and data encryption/decryption). Securing and storing data is compute-intensive, so much so that specialize hardware-acceleration is used frequently to handle (or offload) tasks that if done on general purpose CPUs would be costly both in terms of CPU and latency.

As per claim 1, Lindemann discloses data processing device, comprising:  a processor (fig. 1 dipicted client 120 with a biometric device 100, for example), configured to receive a symmetric wrapping key (para. 0351 discloses a secure storage 3025 cryptographically protects the biometric reference data records for each user authentication device 3020-3021 (e.g., wrapping the data using a symmetric key to make the storage 3025 secure), for example), when an application needs to use a user (fig. 67 depicted the key synchronization logic 6720 decrypts the block using its private WKEK 6703 and then unwraps the data using the symmetric wrapping key (WK) 6704, for example), the processor executes an; the encryption and decryption instruction is configured to apply the symmetric wrapping key to decrypt a wrapped private key corresponding to the application to obtain the user private key (para. 0660 discloses asymmetric encryption/decryption key may be used inside the authenticator combined with an asymmetric public key as trust anchor, for example);  wherein the symmetric wrapping key is stored in a model specific register of the processor (para. 0688 discloses an individual asymmetric wrapping key encryption key (WKEK) 6703, 6713. It may be generated by the authenticator 3710-3711 on first use and never made accessible outside the authenticator, for example).  

Lindemann failed to explicitly discloses encryption and decryption instruction in a hardware-acceleration instruction-set.

Singhal discloses encryption and decryption instruction in a hardware-acceleration instruction-set (para. 0030 of discloses as concerns over security and storage usage grow so too does the demand for the processing power to handle compute-intensive security operations (e.g., authentication, and data encryption/decryption). Securing and storing data is compute-intensive, so much so that specialize hardware-acceleration is used frequently to handle (or offload) tasks that if done on general purpose CPUs would be costly both in terms of CPU and latency, for example).

Lindemann and Singhal are analogous art because they both are directed to computer network service chain analytics and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lindemann with the specified features of Singhal because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Singhal with the teaching of Lindemann in order for performing service chain analytics for macro and micro elements in a computer network service chain. [Singhal: para. 0002].

As per claim 2 as applied above, the modified device of Lindemann as modified Singhal discloses, wherein the processor receives the symmetric wrapping key from an external key server (para. 0693 of Lindemann discloses an API function to process the sync-pull-response. The key synchronization logic 6720 decrypts the block using its private WKEK 6703 and then unwraps the data using the symmetric wrapping key (WK) 6704, for example).  

As per claim 3 as applied above, the modified device of Lindemann as modified Singhal discloses wherein the external key server is configured to generate the symmetric wrapping key (para. 0714 of Lindemann discloses a symmetric wrapping key (WK) 6704, 6714 which may be generated on first use and overwritten by each join procedure, for example), and use the symmetric wrapping key to encrypt the user private key using a symmetric encryption algorithm, so as to generate the wrapped private key stored in an application image of the application  (para. 0693 of Lindemann discloses an API function to process the sync-pull-response. The key synchronization logic 6720 decrypts the block using its private WKEK 6703 and then unwraps the data using the symmetric wrapping key (WK) 6704, for example).  

As per claim 4 as applied above, the modified device of Lindemann as modified Singhal discloses wherein the application invokes a hardware-acceleration instruction-set driver (para. 0030 of Singhal, for example) and uses a key import protocol to import the symmetric wrapping key from the external key server (para. 0030 of Singhal discloses security and storage usage grow so too does the demand for the processing power to handle compute-intensive security operations (e.g., authentication, and data encryption/decryption). Securing and storing data is compute-intensive, so much so that specialize hardware-acceleration is used frequently to handle (or offload) tasks that if done on general purpose CPUs would be costly both in terms of CPU and latency, for example).  
The same motivational statement applies as set forth above in claim 1.

As per claim 5 as applied above, the modified device of Lindemann as modified Singhal discloses wherein only the processor is allowed to access the model specific register (para. 0772 of Lindemann discloses  the key synchronization logic 6720 will return the concatenation of the server provided Nonce, the Group-ID 6702, the WKEK 6703, and the hash of the internal persistent memory first signed by the attestation key 6706 and then encrypted by the CSEK 6701 (sync pull request). This function is triggered by an external module (e.g. ASM, authenticator configuration App). Once received by the cloud service, it decrypts the block, verifies the attestation signature and compares the state hash with the hash received along with the latest data block. This method (in combination with encryption to WKEK) allows the cloud service to restrict access to the wrapped memory block to authenticators having the correct model (e.g., protecting against brute force attacks on the password by other authenticators/attackers), for example). 

As per claim 6 as applied above, the modified device of Lindemann as modified Singhal discloses wherein the processor applies the user private key to perform a specific operation, and when the specific operation ends, the (fig. 12 of Lindemann depicted the relying party may send a challenge which the AK signs using the attestation key 1215. The relying party then uses a corresponding key to validate the signature (e.g., a public key if the attestation key is a private key, for example).  

As per claim 7 as applied above, the modified device of Lindemann as modified Singhal discloses wherein the processor comprises a  microcode, the microcode designates the model specific register for storing the symmetric wrapping key(fig. 67 of Lindemann depicted the key synchronization logic 6720 decrypts the block using its private WKEK 6703 and then unwraps the data using the symmetric wrapping key (WK) 6704, for example), and a hardware-acceleration instruction-set driver generates a dynamic handle and sends the dynamic handle to the application; wherein the dynamic handle is generated so that it corresponds to the designated model specific register (fig. 1 of Singhal depicted data stored in the data model 118 gets derived from packet data 120, operating system data and active agent measurements 124, for example).  
The same motivational statement applies as set forth above in claim 1.

As per claim 8 as applied above, the modified device of Lindemann as modified Singhal discloses wherein the application invokes a hardware-acceleration instruction-set driver by using a dynamic handle and the wrapped (para. 0030 of Singhal discloses as concerns over security and storage usage grow so too does the demand for the processing power to handle compute-intensive security operations (e.g., authentication, and data encryption/decryption), the symmetric wrapping key is read from the model specific register represented by the dynamic handle (para. 0400 of Lindemann discloses secure key provisioning protocol such as the Dynamic Symmetric Key Provisioning Protocol (DSKPP) may be used to share keys with the client over a secure communication channel (see, e.g., Request for Comments (RFC) 6063). However, the underlying principles of the invention are not limited to any particular key provisioning protocol, for example), the processor applies the symmetric wrapping key to decrypt the wrapped private key to obtain the user private key (fig. 67 of Lindemann depicted the user approves the action (by normal user verification), the authenticator will encrypt the wrapping key (WK) 6714 and Group-ID 6712 using the public WKEK 6713 received in the join block. This data block is called in the join response block. [0731] i) Aj will decrypt the join response block and store the wrapping key (WK) 6704 and Group-ID 6702, for example).  

As per claim 9 as applied above, the modified device of Lindemann as modified Singhal discloses wherein the application invokes a hardware-acceleration instruction-set driver by using a dynamic handle, a to-be-(fig. 12 of Lindemann depicted the relying party then uses a corresponding key to validate the signature (e.g., a public key if the attestation key is a private key, for example), the processor reads the symmetric wrapping key from the model specific register represented by the dynamic handle when executing the encryption and decryption instruction (para. 0030 of Singhal discloses as concerns over security and storage usage grow so too does the demand for the processing power to handle compute-intensive security operations (e.g., authentication, and data encryption/decryption), and the processor decrypts the wrapped private key by using the symmetric wrapping key to obtain the user private key (fig. 12 of Lindemann depicted the relying party then uses a corresponding key to validate the signature (e.g., a public key if the attestation key is a private key, for example), and then encrypts and decrypts data stored in the to-be-processed data address by using the user private key (fig. 67 of Lindemann depicted the key synchronization logic 6720 decrypts the block using its private WKEK 6703 and then unwraps the data using the symmetric wrapping key (WK) 6704, for example).
The same motivational statement applies as set forth above in claim 8.

As per claim 10 as applied above, the modified device of Lindemann as modified Singhal discloses wherein the processor executes the encryption and decryption instruction to apply the symmetric wrapping key to decrypt another (para. 0660 of Lindemann  discloses asymmetric encryption/decryption key may be used inside the authenticator combined with an asymmetric public key as trust anchor, for example);  .  

As per claim 11 as applied above, the modified device of Lindemann as modified Singhal discloses wherein the application invokes a hardware-acceleration instruction-set driver to trigger the processor to read the symmetric  wrapping key from the model specific register when executing the encryption and  decryption instruction (para. 0030 of Singhal discloses as concerns over security and storage usage grow so too does the demand for the processing power to handle compute-intensive security operations (e.g., authentication, and data encryption/decryption).  
The same motivational statement applies as set forth above in claim 8.

As per claim 12, Lindemann discloses a data processing method, comprising: receiving a symmetric wrapping key by a processor (fig. 1dipicted client 120 with a biometric device 100, for example); and when an application needs to use a user private key (fig. 67 depicted The key synchronization logic 6720 decrypts the block using its private WKEK 6703 and then unwraps the data using the symmetric wrapping key (WK) 6704, for example),, wherein the encryption and decryption instruction is configured to apply the symmetric wrapping key to decrypt a wrapped private (para. 0660 discloses asymmetric encryption/decryption key may be used inside the authenticator combined with an asymmetric public key as trust anchor, for example);  wherein the symmetric wrapping key is stored in a model specific register of the processor (para. 0688 discloses an individual asymmetric wrapping key encryption key (WKEK) 6703, 6713. It may be generated by the authenticator 3710-3711 on first use and never made accessible outside the authenticator, for example).  

Lindemann failed to explicitly discloses executing an encryption and decryption instruction in a hardware-acceleration instruction-set by the processor.

Singhal discloses executing an encryption and decryption instruction in a hardware-acceleration instruction-set by the processor (para. 0030  discloses as concerns over security and storage usage grow so too does the demand for the processing power to handle compute-intensive security operations (e.g., authentication, and data encryption/decryption). Securing and storing data is compute-intensive, so much so that specialize hardware-acceleration is used frequently to handle (or offload) tasks that if done on general purpose CPUs would be costly both in terms of CPU and latency, for example).



Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Singhal with the teaching of Lindemann in order for performing service chain analytics for macro and micro elements in a computer network service chain. [Singhal: para. 0002].

As per claim 13 as applied above, the modified device of Lindemann as modified Singhal discloses wherein the processor receives the symmetric wrapping key from an external key server (para. 0693 of Lindemann discloses an API function to process the sync-pull-response. The key synchronization logic 6720 decrypts the block using its private WKEK 6703 and then unwraps the data using the symmetric wrapping key (WK) 6704, for example).  

As per claim 14 as applied above, the modified device of Lindemann as modified Singhal discloses wherein the external key server is configured to generate the symmetric wrapping key, and use the symmetric wrapping key to (para. 0660 of Lindemann discloses asymmetric encryption/decryption key may be used inside the authenticator combined with an asymmetric public key as trust anchor, for example).  

As per claim 15 as applied above, the modified device of Lindemann as modified Singhal discloses wherein the application invokes a hardware-acceleration instruction-set driver and uses a key import protocol to import the symmetric wrapping key from the external key server (fig. 46A of Lindemann discloses each authentication device 4610-4612 may cryptographically protect the biometric reference data records (e.g., wrapping them using a symmetric key to make the storage 4620 secure), for example and furthermore, para. 0176 of Lindemann discloses the AK may maintain a static list of AAIDs. Alternatively, it may accept AAIDs received from an external entity (e.g. UVC/DC) if it is part of a signed "AAID-Update" message used to update the list, for example). 

As per claim 16 as applied above, the modified device of Lindemann as modified Singhal discloses the modified device of Lindemann as modified Singhal discloses wherein only the processor is allowed to access the model specific register (para. 0214 of Lindemann discloses a user's colleagues have already authenticated successfully, then there may be less risk associated with allowing the user to access certain data with a less reliable authenticator, simply because the user is operating in the presence of his/her peers, for example).  

As per claim 17 as applied above, the modified device of Lindemann as modified Singhal discloses applying the user private key to perform a specific operation by the processor; and  when the specific operation ends, clearing the user private key by the processor (para. 0030 of Singhal discloses as concerns over security and storage usage grow so too does the demand for the processing power to handle compute-intensive security operations (e.g., authentication, and data encryption/decryption).
The same motivational statement applies as set forth above in claim 12.  

As per claim 18 as applied above, the modified device of Lindemann as modified Singhal discloses wherein the processor comprises a microcode, the microcode designates the model specific register for storing the symmetric wrapping key (fig. 67 of Lindemann depicted the key synchronization logic 6720 decrypts the block using its private WKEK 6703 and then unwraps the data using the symmetric wrapping key (WK) 6704, for example), and a hardware-acceleration instruction-set driver generates a dynamic handle and sends the dynamic handle to the application; wherein the dynamic handle is generated so that it corresponds to the designated model specific register(fig. 1 of Singhal depicted data stored in the data model 118 gets derived from packet data 120, operating system data and active agent measurements 124, for example).  
The same motivational statement applies as set forth above in claim 12.
  
As per claim 19 as applied above, the modified device of Lindemann as modified Singhal discloses wherein the step of executing the encryption and decryption instruction in the hardware-acceleration instruction-set by the processor further comprises (para. 0030 of Singhal discloses as concerns over security and storage usage grow so too does the demand for the processing power to handle compute-intensive security operations (e.g., authentication, and data encryption/decryption):  invoking a hardware-acceleration instruction-set driver by using a dynamic handle and the wrapped private key via the application (fig. 12 of Lindemann depicted the relying party then uses a corresponding key to validate the signature (e.g., a public key if the attestation key is a private key, for example), reading the symmetric wrapping key from the model specific register represented by the dynamic handle; and  applying the symmetric wrapping key to decrypt the wrapped private key to obtain the user private key (para. 0660 of Lindemann  discloses asymmetric encryption/decryption key may be used inside the authenticator combined with an asymmetric public key as trust anchor, for example).  

As per claim 20 as applied above, the modified device of Lindemann as modified Singhal discloses wherein the step of executing the encryption and decryption instruction in the hardware-acceleration instruction-set by the processor further comprises:  invoking a hardware-acceleration instruction-set driver by using a dynamic handle, a to-be-processed data address and the wrapped private key via the application (para. 0030 of Singhal discloses as concerns over security and storage usage grow so too does the demand for the processing power to handle compute-intensive security operations (e.g., authentication, and data encryption/decryption);  reading the symmetric wrapping key from the model specific register represented  by the dynamic handle; decrypting the wrapped private key by using the symmetric wrapping key to  obtain the user private key; and  using the user private key to encrypt and decrypt data stored in the to-be- processed data address (fig. 12 of Lindemann depicted the relying party may send a challenge which the AK signs using the attestation key 1215. The relying party then uses a corresponding key to validate the signature (e.g., a public key if the attestation key is a private key, for example).    

As per claim 21 as applied above, the modified device of Lindemann as modified Singhal discloses executing the encryption and decryption instruction to apply the symmetric wrapping key to decrypt (para. 0660 of Lindemann  discloses asymmetric encryption/decryption key may be used inside the authenticator combined with an asymmetric public key as trust anchor, for example);  another wrapped private key to obtain another user private key by the processor (para. 0030 of Singhal discloses as concerns over security and storage usage grow so too does the demand for the processing power to handle compute-intensive security operations (e.g., authentication, and data encryption/decryption).  

As per claim 22 as applied above, the modified device of Lindemann as modified Singhal discloses wherein the application invokes a hardware-acceleration instruction-set driver (para. 0030 of Singhal, for example) to trigger the processor to read the symmetric wrapping key from the model specific register when executing the encryption and  decryption instruction (para. 0660 of Lindemann discloses asymmetric encryption/decryption key may be used inside the authenticator combined with an asymmetric public key as trust anchor, for example).
The same motivational statement applies as set forth above in claim 12.

Pertinent Art 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

10.	Abe et al. (US 2019/0180778 A1) provides  the term " key" or "keys" as used herein are intended to refer to encryption and/or decryption keys as would be appreciated by one skilled in the art after reading the present  key" or "keys" as used herein may include private signature keys, symmetric authentication keys, symmetric data encryption keys, symmetric key wrapping keys, private static key agreement keys, etc., or any other type of encryption and/or decryption keys.

11.	Norum et al. (US 2017/0093802 A1) provide the cryptography keys 111 can include a variety of types of keys. For example, the cryptography keys 111 can include private signature keys, public signature verification keys, symmetric authentication keys, private authentication keys, public authentication keys, symmetric data encryption keys, symmetric key wrapping keys, symmetric master keys, private key transport keys, public key transport keys, symmetric key agreement keys, private static key agreement keys, public static key agreement keys, private ephemeral key agreement keys, public ephemeral key agreement keys, symmetric authorization keys, private authorization keys, public authorization keys, or other suitable types of cryptography keys.

12.	Thakkar et al. (US 6,256,733 B1) provide the security credentials of the group include a private group decryption key and including memory containing executable instructions that when read by the one or more processors causes one or more processors to encrypt the private group decryption key using a symmetric key prior to wrapping using the public key of each of the plurality of members.
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
/ABIY GETACHEW/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        
January 26, 2022